DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brockman (US Pub. 2,957,451).
Regarding claim 1, Brockman discloses a cubicle for a bovine animal, comprising: 
a pair of opposed side barriers defining the sides of a generally rectangular area to accommodate a bovine animal (Fig. 1, upper rail 4 and lower rail 5 comprise the side barriers);
an opening between the opposed side barriers at one end of said generally rectangular area, the opening being the same width as the generally rectangular area and being sized to admit a bovine animal into said rectangular area (Fig. 1, upper rail 4 and lower rail 5 comprise the side barriers. A rectangular area is enclosed between the pairs of rails);
and characterized by at least one fixed projection mounted on one of the side barriers at a height above ground level adjacent the opening, said projection extending from the one of the side barriers towards the other one of the side barriers, and thereby defining a fixed region of reduced width at said height to encourage a bovine animal positioned at or moving past said projection to align itself generally parallel to the side barriers, without reducing the rectangular area at ground level (Fig. 3, projection is comprised of end cap 14, transverse shaft 12, and mounting bar 8 among other components; the projection being “fixed” in place via locking component 19).
	Regarding claim 4, Brockman discloses the side barriers have generally parallel top and bottom rails (Fig. 1, upper rail 4 and lower rail 5 are parallel) connected at the opening end by a tubular connector (Fig. 1, end posts 6 and 7), with the projection being mounted on a top rail adjacent the tubular connector, or on the upper half of said tubular connector (Fig. 1, the projection is mounted on the top rail).
	Regarding claim 8, Brockman discloses the projection comprises an arm extending horizontally into the width of the cubicle (Fig. 1, horizontal transverse shaft 12 extends into the stall).
	Regarding claim 9, Brockman discloses the arm has a rounded profile at an end distal from the side barrier from which it extends (Fig. 1, end cap 14 is rounded).
	Regarding claim 11, Brockman discloses the projection further comprises a mounting portion from which said projection extends (Fig. 1, mounting bar 8).
	Regarding claim 12, Brockman discloses the mounting portion comprises a socket to receive a tubular component of the side barrier and fixing means to affix the projection in position on said tubular component (Fig. 1, mounting bar 8 has an opening through which horizontal transverse shaft 12 is inserted).
	Regarding claim 13, Brockman discloses each projection is integrally formed with the side barrier from which it extends (Fig. 1, mounting bar 8 is coupled to horizontal transverse shaft 12).
Regarding claim 14, Brockman discloses at least one of said side barriers is a divider between adjacent cubicles and is a common side barrier to each of the adjacent cubicles, and wherein a projection extends from each side of the side barrier into the adjacent cubicles (Fig. 1, the projection also extends into an adjacent stall).
Regarding claim 15, Brockman discloses said projections comprise a pair of arms extending horizontally in opposite directions from a common mounting portion (Fig. 1, horizontal transverse shaft 12 extends in two directions from the mounting bar 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brockman (US Pub. 2,957,451) in view of Eriksson (US Pub. 9,675,043 B2).
	Regarding claim 2, Brockman discloses the claimed invention except for as taught by Eriksson, a pair of said projections are provided, each mounted on a respective one of the side barriers (Fig. 1, there are a pair of contact surfaces 13a, each disposed on either side of the stall).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cubicle of Brockman to include the pair of projections as taught by Eriksson so that the animal does not rub against the rails of the stall.
	Regarding claim 3, Brockman as modified by Eriksson discloses the claimed invention in addition to as taught by Brockman, the pair of projections are aligned with one another such that they are opposed to one another and are positioned vertically at the same height from the ground, and together define a region of reduced width at the height at which they are mounted (Fig. 1, another projection located on the opposing rail would have to be at the same height as the original. The projections can be adjusted so their corresponding location on the opposite rail is the same).
	
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brockman (US Pub. 2,957,451)
	Regarding claim 5, Brockman discloses the claimed invention except for the projection is positioned at a height above the ground of between 40 cm and 150 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the projection at this height because that might be required to accommodate the livestock that inhabit the stall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 1-5, 8-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oevering (US Pub. 2020/0146254) in view of Eriksson (US Pub. 9,675,043 B2).
Regarding claim 1, Oevering discloses a cubicle for a bovine animal, comprising: 
a pair of opposed side barriers defining the sides of a generally rectangular area to accommodate a bovine animal (Fig. 1, separating units 5, 6);
an opening between the opposed side barriers at one end of said generally rectangular area, the opening being the same width as the generally rectangular area and being sized to admit a bovine animal into said rectangular area (Fig. 1, the entrance into the stall is open and defined by the curved rail. The area of the stall is rectangular); 
However, Oevering does not disclose as taught by Eriksson, at least one fixed projection mounted on one of the side barrier barriers at a height above ground level adjacent the opening (Fig. 3, restricting elements 13 are mounted on either rail and extend towards each other. They define an area of reduced width within the stall. The restricting elements can be considered adjacent the opening; the restricting elements being “fixed” during use by power members 14), said projection extending from the one of the side barriers towards the other one of the side barriers (Fig. 3, restricting elements 13 extends towards its counterpart on the opposing rail), and thereby defining a fixed region of reduced width at said height to encourage a bovine animal positioned at or moving past said projection to align itself generally parallel to the side barriers, without reducing the rectangular area at ground level (Col. 2, lines 12-18: “According to an embodiment of the invention, said restricting element is movably arranged in the milking stall between a non-active position in which it does not substantially restrict the mobility of the animal in the milking stall and an active position in which it restricts the mobility of the animal in the milking stall such that said free space is created”. The restricting elements is capable of being placed in two distinct configurations: an active position and non-active position. When it is in an active position, the element is rigid and the space defined between the restricting elements is fixed).
It would have been obvious to one of ordinary skill in the art to modify the cubicle of Oevering to include the restricting elements of Eriksson to better immobilize an animal contained in the cubicle.
Regarding claim 2, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, a pair of said projections are provided, each mounted on a respective one of the side barriers (Fig. 3, restricting elements 13 are mounted opposite rails).
Regarding claim 3, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, the pair of projections are aligned with one another such that they are opposed to one another and are positioned vertically at the same height from the ground, and together define a region of reduced width at the height at which they are mounted (Fig. 3, restricting elements 13 are opposite each other and mounted at the same height. The distance between the restricting elements is less than the distance between the rails).
Regarding claim 4, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Oevering, the side barriers have generally parallel top and bottom rails connected at the opening end by a tubular connector (Fig. 1 separating units 5, 6 are tubular. There is a semicircular portion that connects the top and bottom rails). In addition, Eriksson teaches the projection being mounted on a top rail adjacent the tubular connector, or on the upper half of said tubular connector (Fig. 3 restricting elements 13 are located on the top rail).
	Regarding claim 5, Oevering as modified by Eriksson discloses the claimed invention except for the projection is positioned at a height above the ground of between 40 cm and 150 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the projections at this height because that might be suitable for the animal based on the animal’s height, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 8, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, the projection comprises an arm extending horizontally into the width of the cubicle (Fig. 3, restricting elements 13 extend into the cubicle and could be considered “arm like”).
	Regarding claim 9, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, the arm has a rounded profile at an end distal from the side barrier from which it extends (Fig. 3, the distal end of restricting element 13 is rounded).
	Regarding claim 11, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, the projection further comprises a mounting portion from which said projection extends (Col. 7, lines 9-10: “The restricting elements 13 are movably arranged by means of power members 14).
	Regarding claim 12, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, the mounting portion comprises a socket to receive a tubular component of the side barrier and fixing means to affix the projection in position on said tubular component (Col. 2, lines 4-11: “The restricting element may be a stationary arranged element in the milking stall. Such a stationary element may be a bar element or the like fixedly mounted on, for example, the side wall element or the floor surface in the milking stall. Alternatively, said stationary restricting element comprises a part of the storing device in the milking stall. In this case, the storing device may be provided with a portion projecting a predetermined distance into the milking stall”).	Regarding claim 13, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, wherein the or each projection is integrally formed with the side barrier from which it extends (Fig. 3, restricting elements 13 are integrally mounted on either rail; the examiner noting that the term “integral” merely meaning that elements are securely attached to one another; in addition to the examiner noting that it is well known that making integral/one piece what is made of several pieces is a well-known engineering technique, MPEP section 2144, section V. MAKING PORTABLE, INTEGRAL, SEPERABLE, ADJUSTABLE, OR CONTINUOUS).
	Regarding claim 14, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, at least one of said side barriers is a divider between adjacent cubicles, and is a common side barrier to each of the adjacent cubicles (Fig. 3, side wall elements 2 divide adjacent cubicles), and wherein a projection extends from each side of the side barrier into the adjacent cubicles (Fig. 3, restricting elements 13 extend from side wall elements in either direction into their respective cubicles).
	Regarding claim 15, Oevering as modified by Eriksson discloses the claimed invention in addition to as taught by Eriksson, said projections comprise a pair of arms extending horizontally in opposite directions from a common mounting portion (Fig. 3, restricting elements 13 extend into the cubicle and could be considered “arm like”).
Response to Amendment
	Claim 1 was amended to read “at least one fixed projection mounted on one of the side barriers at a height above ground level adjacent the opening, said projection extending from the one of the side barriers towards the other one of the side barriers, and thereby defining a fixed region of reduced width at said height to encourage a bovine animal positioned at or moving past said projection to align itself generally parallel to the side barriers, without reducing the rectangular area at ground level”. The examiner contends that this limitation does not overcome the rejection because when the restricting elements of Erikkson are in the “active position”, the distance between opposing restricting elements is fixed and the restricting elements are rigid/fixed by power members 14. Additionally, the term “adjacent” is broad enough that the restricting elements being located on the midpoint of the bar could be considered adjacent the opening. An additional rejection in view of the prior art reference of Brockman was also used for a rejection. Claims 6 and 7 are acknowledged as being cancelled and claims 10 and 16-25 are acknowledged as being withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649